Title: To George Washington from James Madison, 28 January 1788
From: Madison, James
To: Washington, George



Dear Sir
New York Jany 28. 1788

The information which I have by the Eastern mail rather increases than removes the anxiety produced by the last. I give it to you as I have recd it in the words of Mr King.

Boston 20 Jany 88
“Our Convention proceeds slowly. An apprehension that the liberties of the people are in danger, and a distrust of men of property or education have a more powerful effect upon the minds of our opponents than any specific objections against the Constitution. If the opposition was grounded on any precise points, I am persuaded that it might be weakened, if not entirely overcome. But every attempt to remove their fixed and violent jealousy seems hitherto to operate as a confirmation of that baneful passion. The opponents affirm to each other that they have an unalterable majority on their side. The friends doubt the strength of their adversaries but are not entirely confident of their own. An event has taken place relative to Mr Gerry, which without great caution may throw us into confusion. I informed you by the last post on what terms Mr Gerry took a Seat in the Convention. Yesterday in the course of debate on the Construction of the Senate, Mr G. unasked, informed the Convention that he had some information to give the Convention on the subject

then under discussion. Mr Dana and a number of the most respectable members, remarked upon the impropriety of Mr G—s conduct. Mr G. rose with a view to justify himself. He was immediately prevented by a number of objectors. This brought on an irregular conversation whether Mr G. should be heard. The Hour of adjournment arrived and the President adjourned the House. Mr Gerry immediately charged Mr Dana with a design of injuring his reputation by partial information, and preventing his having an opportunity to communicate important truths to the Convention. This charge drew a warm reply from Mr Dana. The members collected about them, took sides as they were for or against the Constitution, and we were in danger of the utmost confusion—However the gentlemen separated, and I suppose tomorrow morning will renew the discussion before the Convention. I shall be better able to conjecture the final issue by next post.”

There are other letters of the same date from other gentlemen on the spot which exhibit rather a more favorable prospect. Some of them I am told are even flattering. Accounts will always vary in such cases, because they must be founded on different opportunities of remarking the general complexion; where they take no tincture from the opinions or temper of the writer. I remain Dear Sir with the Most perfect esteem & attachment Your Obedt servt

Js Madison Jr

